Citation Nr: 0521695	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  99-14 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for multiple sclerosis, to 
include as due to exposure to Agent Orange.


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

The Board notes that the veteran was scheduled for a Travel 
Board hearing in May 2005.  The record reflects that he was 
properly notified for the hearing but failed to appear 
without explanation.  He has not requested that the hearing 
be rescheduled.  Therefore, his request for such a hearing is 
considered withdrawn.


FINDING OF FACT

Multiple sclerosis was not present in service, was not 
manifested within 7 years of the veteran's discharge from 
service, and is not etiologically related to his active 
military service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the statement of the case 
and a letter dated in June 2004 from the RO, the veteran has 
been informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence in 
support of his claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  Although VA did not specifically inform the veteran 
that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should either submit such evidence or 
provide the RO with the information necessary for the RO to 
obtain such evidence.  Therefore, the Board is satisfied that 
VA has complied with the notification requirements of the 
VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  The 
veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.  Although the 
veteran has not been afforded a VA examination to determine 
the etiology of his multiple sclerosis, the Board has 
determined that the medical evidence of record is sufficient 
to decide the claim and that there is no reasonable 
possibility that such an examination in result in evidence 
that would substantiate the claim.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the case at hand, the veteran's claim was initially 
adjudicated prior to the enactment of the VCAA.  Although the 
claim was not readjudicated following the provision of the 
required notice, no additional evidence or information was 
received following the provision of the required notice.  
Therefore, there is no reason to believe that the outcome 
would have been different had complete VCAA notice been 
provided before the initial adjudication of the claim.  
Accordingly, the Board is of the opinion that any procedural 
errors in the RO's development and consideration of the claim 
were harmless and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Service medical records are negative for complaints or 
findings of multiple sclerosis.

A March 1997 private medical record from University Hospital 
notes that the veteran has multiple sclerosis.  No etiology 
of the disease is listed.

A February 1998 private medical record from University 
Hospital notes that the veteran has chronic multiple 
sclerosis.  No etiology of such is listed.  

A March 1998 private medical record from University Hospital 
notes that the veteran has a diagnosis of multiple sclerosis.  
No etiology of such is listed.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service incurrence or aggravation of multiple sclerosis may 
be presumed if the disease became manifest to a degree of 10 
percent or more within seven years of separation from active 
service. 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§ 3.307, 3.309.

Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

38 U.S.C.A. §1116(a) provides presumptive service connection 
on the basis of herbicide exposure for specified diseases 
manifested to a degree of 10 percent within a specified 
period in a veteran who, during active military, naval or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  It 
also provides presumptive service connection on the basis of 
herbicide exposure for each additional disease that the 
Secretary determines in regulations prescribed under this 
section warrants a presumption of service connection by 
reason of having a positive association with exposure to an 
herbicide agent, and that becomes manifest within the period 
(if any) prescribed in such regulations in a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.
 
Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. 
§1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, capable of 
replication, and withstand peer review.  38 U.S.C.A. 
§1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. 
§1116(b)(3).

Multiple sclerosis is not a disease subject to presumptive 
service connection on an Agent Orange basis.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).  




Analysis

With regard to the veteran's claim that he is entitled to 
service connection for multiple sclerosis on a direct basis, 
the Board notes that service medical records are negative for 
any evidence of multiple sclerosis.  The post-service medical 
evidence does not document a diagnosis of the disease until 
1997, which is more than 20 years after the veteran was 
discharged from active duty.  Furthermore, there is no 
medical opinion in the record linking the veteran's current 
diagnosis of multiple sclerosis with his period of active 
duty or suggesting that the disorder was manifested within 
the presumptive period.

With regard to the veteran's claim that he is entitled to 
service connection for multiple sclerosis because it is the 
result of exposure to Agent Orange during service in Vietnam, 
the Board notes that multiple sclerosis is not a disease for 
which service connection is presumptively granted based upon 
Agent Orange Exposure.  

In essence, the evidence of a nexus between the veteran's 
multiple sclerosis and his military service is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for multiple 
sclerosis.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for multiple sclerosis, to 
include as due to Agent Orange exposure, is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


